COURT OF APPEALS
CATHERINE STONE                 FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                   CADENA-REEVES JUSTICE CENTER                        CLERK OF
KAREN ANGELINI                       300 DOLOROSA, SUITE 3200                          COURT
SANDEE BRYAN MARION                SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                 WWW.4THCOA.COURTS.STATE.TX.US
REBECA C. MARTINEZ                                                                    TELEPHONE
PATRICIA O. ALVAREZ                                                                  (210) 335-2635
LUZ ELENA D. CHAPA
  JUSTICES                                                                          FACSIMILE NO.
                                                                                     (210) 335-2762
                                        April 14, 2014

       Malcolm U. McClinchie III                      Susan D. Reed
       100 Dolorosa Fl 3                              District Attorney, Bexar County
       San Antonio, TX 78205-3038                     Paul Elizondo Tower 1
       * DELIVERED VIA E-MAIL *                       101 W. Nueva suite 370
                                                      San Antonio, TX 78205
       Carmen M. Ramirez                              * DELIVERED VIA E-MAIL *
       PO Box 791136
       San Antonio, TX 78279-1136
       * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number: 04-14-00191-CV
              Trial Court Case Number:      2012-PA-03045
              Style: In the Interest of D.R.P., A Child


               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

              If you should have any questions, please do not hesitate to contact me.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK


                                                            _____________________________
                                                            Luz Estrada
                                                            Deputy Clerk, Ext. 3219
                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 14, 2014

                                       No. 04-14-00191-CV

                           IN THE INTEREST OF D.R.P., A Child,

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-03045
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                          ORDER
         On April 2, 2014, this court ordered appellant to provide a reasonable explanation for
failing to timely file the notice of appeal. Appellant filed a response, which we deem adequate to
show cause why the appeal should not be dismissed.

        Appellant is reminded that because this is an accelerated appeal in a parental termination
case, the Texas Rules of Judicial Administration require this court to “ensure that the appeal is
brought to final disposition . . . [w]ithin 180 days of the date the notice of appeal is filed.” TEX.
R. JUD. ADM. 6.2(a). Appellant’s brief is due no later than April 28, 2014.



                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court
                                            MINUTES

                                        Court of Appeals
                                 Fourth Court of Appeals District
                                       San Antonio, Texas



                                          April 14, 2014

                                       No. 04-14-00191-CV

                           IN THE INTEREST OF D.R.P., A Child,

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-03045
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                          ORDER
         On April 2, 2014, this court ordered appellant to provide a reasonable explanation for
failing to timely file the notice of appeal. Appellant filed a response, which we deem adequate to
show cause why the appeal should not be dismissed.

        Appellant is reminded that because this is an accelerated appeal in a parental termination
case, the Texas Rules of Judicial Administration require this court to “ensure that the appeal is
brought to final disposition . . . [w]ithin 180 days of the date the notice of appeal is filed.” TEX.
R. JUD. ADM. 6.2(a). Appellant’s brief is due no later than April 28, 2014.


                                                      /s/ Sandee Bryan Marion
                                                      Sandee Bryan Marion, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2014.


                                                      /s/ Keith E. Hottle
                                                      Keith E. Hottle
                                                      Clerk of Court




ENTERED THIS 14TH DAY OF APRIL, 2014.
                                                              VOL.___PAGE____